 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. Rotondo&Sons, Inc. and Gilbert BotelhoandTeamsters,Chauffeurs,Warehousemen and HelpersLocal#526 a/w International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpersof America.Cases 1-CA-9137 and 1-CA-9145June 26, 1974DECISION AND ORDERBY MEMBERS JENKINS, KENNEDY,AND PENELLOOn January 31, 1974, Administrative Law JudgeEugene E. Dixon issued the attached Decision in this,proceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, the Charging Party fileda brief in opposition to Respondent's exceptions andthe General Councel filed a memorandum.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions, briefs, andmemorandum and has decided to affirm the rulings,findings,' and conclusions 2 of the AdministrativeLaw Judge and to adopt his recommended Order asmodified herein.located at Route 6, G.A.R. Highway, Rehoboth,Massachusetts, and Allen Avenue, Rehoboth,Massachusetts, excluding guards, professionalemployees, technical employees, office clericalemployees and supervisors as defined in theAct.'iThe Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrectStandard Dry Wall Products, Inc,91NLRB 544,enfd 188 F 2d 362 (C.A. 3) We have carefully examined the record and findno basis for reversing his findingsThe Respondent has excepted to the Administrative Law Judge's state-mentconcerning the size of the community (fn 15) in whichitsplant islocated.We find this fact immaterial to our decisionhereinand base nofinding on it2We adopt the Administrative Law Judge's findings of Respondent'swidespread 8(a)(l) violations and discharge of two employees in violation ofSec 8(a)(3)However, the complaint did not allege either initially or byamendmentthat Respondent violated Sec 8(a)(1) of the Act by its promulga-tion and enforcement of its rule prohibiting employees fromdiscussing theirwage rates among themselves at any time or place, and the subject was notfully litigated at the hearing Therefore, we do not base any unfair laborpractice finding thereonFurther, for the reasons stated by the majority inSteel-Fab, inc,212NLRB No 25, we do not adopt the Administrative Law Judge's finding thatRespondent violated Sec 8(a)(5) of the Act, but rather we enter abargainingorder as a remedy for the serious unfair labor practices committed by Re-spondentWe shall modify the Administrative Law Judge's recommendedOrder accordinglyMember Jenkins concurs in the result on this issue, forreasons expressed in his dissent inSteel-FabDECISIONORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that Respondent, A. Roton-do & Sons, Inc., Avon, Connecticut, and Rehoboth,Massachusetts, its officers, agents, successors, and as-signs, shall take the action set forth in the Administra-tive Law Judge's recommended Order as so modified:1(d.Delete paragraph 1(c) and reletter paragraphas I (c).2.Substitute the following for paragraph 2(a):"(a)On request bargain with Teamsters, Chauf-feurs,Warehousemen and Helpers Local #526 a/wInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America as the exclu-sive bargaining representative of all the employees inthe following unit:-`Allproduction and maintenance employees,forklift operators, truckdrivers, cement handlersand finishers, welders, hoistlift operators and me-ere cose oeearingesponent sumior receipon evi-echanics employed by Respondent at the plantsdence three copies of a Board publication entitled "Your Government Con-STATEMENTOF THE CASEEUGENE E. DIXON, Administrative Law Judge: This pro-ceeding, brought under Section 10(b) of the National LaborRelations Act, as amended (61 Stat. 136), herein called theAct, was heard at Providence, Rhode Island, on variousdates from August 22 to August 31, 1973, pursuant to duenotice. The consolidated complaint was issued on July 10,1973, by the Acting Regional Director for Region 1 (Boston,Massachusetts), on behalf of the General Counsel of theNational Labor Relations Board, herein the General Coun-sel and the Board. The complaint was based upon dulyserved charges filed by Gilbert Botelho on June 8, 1973, inCase I-CA-9137 and by Teamsters, Chauffeurs, Ware-housemen and Helpers Local #526 a/w InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America (herein called the Union) on June 12,1973, in Case 1-CA-9145.The complaint, as amended at the hearing, alleged thatRespondent had engaged in and was engaging in unfairlabor practices in violation of Section 8(a)(1), (3), and (5)of the Act.In its duly filed answer Respondent denied the commis-sion of any unfair labor practices.Upon the entire record in the case,' including my obser-iAftthlf thhRttd ftdb212 NLRB No. 30 A. ROTONDO & SONS, INC.vation of the witnesses, I make the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESSAt all times material Respondent has been a corporationduly organized under the laws of the State of Connecticutand is registered to do business within the Commonwealthof Massachusetts. Respondent has maintained its principaloffice and place of business in the city of Avon, State ofConnecticut (not herein involved) and it has also main-tained places of business at Route 6, Rehoboth, Massachu-setts,and at Allen Avenue, Rehoboth, Massachusetts(herein individually called the Route 6 and Allen Avenueplants respectively, and collectively as the Rehobothplants), and has been continuously engaged at said plantsin the manufacture, sale, and distribution of precast con-crete products and related products.In the course and conduct of its business Respondent hascaused at all times herein large quantities of raw materialsused by it in the manufacture of precast concrete productsto be purchased and transported in interstate commercefrom and to various states of the United States other thanthe State of Connecticut and the Commonwealth of Massa-chusetts, and has caused substantial quantities of precastconcrete products valued in excess of $50,000 to be sold andtransported from said plants in interstate commerce tostates of the United States other than the State of Connecti-cut and the Commonwealth of Massachusetts. In the 12months preceding issuance of the complaint Respondentpurchased and received goods valued in excess of $50,000from points and places outside the State of Connecticut andthe Commonwealth of Massachusetts and during that sameperiod of time sold and shipped goods valued in excess of$50,000 to points and places outside the State of Connecti-cut and the Commonwealth of Massachusetts.At all times material Respondent has been an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATIONAt all times material Teamsters, Chauffeurs, Warehouse-men and Helpers Local #526 a/w International Brother-hood of Teamsters,, Chauffeurs,Warehousemen andHelpers of America has been a labor organization within themeaning of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. The Issues and SettingOn a Monday night, June 4, 1973,2 two of Respondent'stractor drivers,Gilbert Botelho and George Foster, metwith Union Organizer Don Huff at the home of anotheremployee, Manuel DaPonte, Jr. There the three employeessigned authorization cards and discussed with Huff theducts an Election." It is hereby received as Resp. Exh. 2.2 All dates are in 1973 unless otherwise indicated.29strategy to be used to organize the employees. It was agreedat that time that solicitation would began by mail. Thefollowing morning Huff mailed authorization cards with anenclosure, of union literature to some 46 employees includ-ing Supervisors John Garcia, Norbert LaVesque, Charles A.Sanford, and Dominic Colantuono.On June 6 Botelho and Foster were discharged. There-upon they embarked on a card solicitation campaign amongRespondent's employees which resulted in some 28 authori-zations and a demand on June 11 for recognition by theUnion. No action was taken on the Union's demand and onJune 15 the employees went out on strike.The issues raised by the pleadings and the evidence in thiscase, besides involving a plethora of 8(a)(1) matters, includethe legality of the discharges of Botelho and Foster andRespondent's liability for recognition of the Union. Thelatter issue involves two subissues:Whether the two-plantunit alleged by the General Counsel is appropriate andwhether the cards reflect an uncoerced majority.B. Interference, Restrain, and CoercionThe complaint alleged approximately 60 separate 8(a)(1)incidents. Of these the General Counsel established the fol-lowing-all undenied and in effect admitted: 3On June 7 Foreman John Garcia asked Manuel Raposoif he had received a union card in the mail, and if he did"would he please bring it in" to him.3On the day before the hearing commenced, August 21, Respondent dis-tributed to all the employees the following communication signed by JohnWheeler (in chargeof the Allen Avenue plant) in the case of the AllenAvenue plant and by Aldo Rotondo (Respondent's vice president and man-ager of the Route 6 plant) in the case of the Route 6 plant:As many as you know the companys attorney, Mr. Chandler, visitedthe Route 6 Plant Friday, August 17 to speak to bothmanagementrepresentative and employees in preparation for the National LaborRelation Board hearing scheduled for Wednesday August 22. There areindications as a result of Mr. Chandlers investigationthat managementrepresentative including myself may have in our zeal said and donethings that we should not have.It is alleged that on numerous dates, John Garcia, Domenic Colantuo-no, Norbert Levesque, Harold Messenger, Aldo Rotondo and myselfinterrogated employees concerning union matters, created the empres-sion amoung employees of surveillance of their unionactivities, engagedin surveillanceof employees' union activities, threaten to cease opera-tions in Rehoboth if employees selected theunionas their representativefor collective bargaining, threatened employees with economical repri-sals if they selected the union as their representative, threatened todischarge employees to discourage activity on behalf of the union, prom-isedincreased benefits to employees to induce employees to refrain fromengagingin union activity, and subsequently granted awage increase toemployees in an effort to induce employees to refrainfrom engaging inunion activity.The company completely disavows and repudiates any and all suchacts that may have been committed by managementrepresentatives.More specifically ifanyof you have been threatened in any way byrepresentatives of management these threats are absolutely groundless.No employee will in any way be disciplined for acting on behalf of theunion or for selecting the union as his representative for collective bar-gaining. No benefitswill be takenaway should you selectthe union asyour collective bargaining agent. Furthermore, the company intends toremain inRehoboth regardless of whether or not you select a union torepresentyou. Under the law you have the right to join or not to jointhe unionas you see fit free from reprisal by the company. The companywill not interfere by interrogation, threats, or in any other way with yourlegal right to engage in organizational activity on behalf of TeamstersLocal #526 or any other union. And on behalf of the company Ipersonally guarantee that your legal rights will be fully protected. 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn June 6 or 7 Garcia showed Leonardo Oliveira anenvelope with a union card in it and asked if he received onelike it.When Oliveira said that he had not received one yetGarcia said that he might the next day and asked him tobring the card to him. A few days later Oliveira gave Garciatwo cards-one he had received in the mail and one inperson from the union organizer.Manuel DaPonte, Jr., testified that on June 6 or 7 ° AldoRotondo asked him if he had received a union card in themail. DaPonte said he did not know. Rotondo asked if hewould mind calling his house to find out. DaPonte repliedthat his wife was not home. DaPonte also testified that onJune 5, 6, or 7 (he was not sure) 5 he heard a conversationbetween Foreman Garcia and Dominic Colantuono inwhich the latter said he knew who one ofthe union instiga-tors was indicating an employee whose name was Georgebut giving no last name. According to DaPonte he thoughtthat Foster had already been discharged at this time.The day after Foster's discharge, Garcia told DaPontethat if the Union came in Respondent "would close downand move to Connecticut, because they could not run witha union."According to DaPonte's further testimony, Garciamade this threat repeatedly thereafter.On another occasion Rotondo told DaPonte that therewould be no Christmas bonus if the Unioncame in.On June 6 or 7, Garcia told Jose Avila de Oliveira thatthe Union wanted to come into the plant and was going tosend him a letter and asked Oliveira if he wanted to bringthe letter to Garcia. Oliveira asked why. Garcia explainedthat if he did it would indicate he did not want the Union.Garcia also went on to say that Rotondo did not want aunion and that if the Union came in Rotondo would closethe plant and there would be no more gifts, Christmas bo-nuses, turkeys; "no more nothing."On June 12 Garcia asked Oliveira if he was going to theunion meetingthat night. Garcia also said that Rotondo didnot want him to go and that he, Garcia, was going to findout what men were going.On June 12 John Wheeler, of the Allen Avenue plant,asked RobertBraun if hehad received a union card in themail. He further said that if Braun did receive one not tosign it but turn it in to him or one of the foremen. Wheelerwent on to say that before the plant would work with theUnion they would close the doors, that Respondent hadbeen working without a union and did not think they need-ed one now. On the same occasion Wheeler asked Braun ifhe was going to the union meeting that night.On June 6 or 7 Foreman Norman LaPlante told Peter H.DuPont that he wanted to talk to him and walked him downthe middle of the yard. LaPlante said he was told by JohnWheeler that usually a person "involved in starting a union... does not benefit by it, because usually the person endsup getting fired...." LaPlante then told DuPont that hehad heard a rumor that DuPont had passed out some unioncards.On June 12 Wheeler told DuPont that there was supposedto be a union meeting that night and that he did not thinkthey had a majority to geta union inand that themeetingHis affidavit says June 5 or 65 In his affidavitDaPonte saysthe date was June 6would not be worthwhile.On June 8 Wheeler asked Robert Merrill what he thoughtabout the Union. When Merrill shrugged his shouldersWheeler pointed out that if he went for the Union he wasjust hurting himself. He went on to say that the Companywas just making enough to get by and that if the Union gotin it would probably have to close the plant down.On June 12 Wheeler asked Merrill if he knew anythingabout the union meeting that night. Wheeler added that hewould like to see no one show up at the meeting.According to Mernll's further testimony, that night at theunion meeting John Garcia was seen walking down thesidewalk watching everybody there.On June 6 Garcia asked Manuel F. Raposo if he hadreceived a union card. Raposo said he did not know. Thenext day when Garcia asked again, Raposo said he had notreceived one. Garcia said if he did would he like to turn itback. Raposo said he would think about it.On June 12 Garcia asked Raposo if he knew about theunion meeting to be held that evening. Raposo said he did.Garcia asked if he was going. Raposo said he was not sure.Garcia said that he was going; that he was going to find outwho was going to be there. That night Raposo saw Garciainside his parked car outside the union hall.On June 11 Foreman Colantuono asked William T.Whalen if he had received a union card.On June 7 or 8 Wheeler asked James D. Sylvia if he hadreceived a union card. He also asked Sylvia to turn the cardin if he was for the Company and against the Union.On June 12 Foreman Norbert LaVesque told Sylvia thatthe Company did not like the idea of a union and that itwould "probably result in a lot of skirmishes" like the Com-pany "watching the workers a lot closer and little argumentsof who's doing the work and who isn't." LaVesque alsoasked Sylvia if he was interested in the Union.On June 12 Garcia told Kenneth J. Reed that he hadheard there was a union meeting that night and asked Reedif he had heard. He also asked Reed if he was going to themeeting.Garcia also told him that if anybody went hewould find out who they were.On the same day, Rotondo asked Reed if he was goingto the meeting that night. Reed said he did not know. Ro-tondo said that if the Union came in the employees wouldlose uniforms among other things and it was also possiblethey would cut the hours to 40 a week.On June 14 Garcia asked Lewis Mutty if he had receiveda card and whether he had signed it. Garcia also said thatif a certain number of cards were signed Rotondo "wouldclose down the doors, 'cause they didn't want a unionOn June 8 Garcia told John Labreche that it was a badidea to have a union come in and that he thought it would"cause a lot of trouble" if he signed a card. Garcia advisedLabreche not to sign a card but to turn it in to him. ThisLabreche did the next day.On June 12 John Wheeler told Labreche that he did notwant to put him on the spot but advised him not to go tothe union meeting, indicating that they would try to get himto sign a card.The foregoing clearly establishes that Respondent en-gaged in widespread illegal interrogation and threats of re- A. ROTONDO & SONS, INC.prisal in violation of Section 8(a)(1) of the Act. It also showsthat Respondent further interfered with, restrained, andcoerced its employees in violation of the Act by engaging insurveillance of their union activities and threatening themwith and giving them the impression of such surveillance.In addition to the foregoing 8(a)(1) conduct Respondentalso violated the Act by the promulgation and enforcementof a rule prohibiting employees from discussing amongthemselves their wages at any time or place. The GeneralCounsel also contends that a 10-percent across-the-boardwage increase to both plants (the first general wage increasecovering both plants ever given by Respondent), on July 30,was made for the purpose of influencing the employees intheir appraisal of a need for a union. While there is a strongsuspicion that such was the case, I do not believe the evi-dence is sufficient to support such a finding.C. Discrimination1.George FosterFoster had worked for Respondent approximately 2 yearswhen he was discharged on June 6. Aldo Rotondo testifiedthat along with John Wheeler he made the decision to dis-charge Foster as well as Gilbert Botelho. His reason forfiring Foster was "insubordination, attitude and just, notdoing the job properly . . ." not looking out for thecompany's interest as much as Respondent "wanted himto." Although generally lacking in specifics, he testified that"there were occasions . . . where . . . the foreman couldnot talk to Foster . . . there was an attitude there where .. .the foreman would try to tell him something and his attitudewas bad and he'd walk away...: . The foreman named byRotondo in this connection was Dominic Colantuonowhom he claimed made frequent complaints about Foster.6Rotondo cited as an example of insubordination by Fos-ter a complaint about a 15-cent raise granted in March.Rotondo testified that the foreman told him that Foster had"made fun of the raise and ridiculed (Rotondo) and theCompany." 7 Such incidents with the foreman happenedquite often and the foreman would report them to Rotondo.This all began about 6 months prior to Foster's discharge.According to Rotondo, starting at about the same time, hebegangetting adverse reports from two men who workedwith Foster, Richard Marshall and Manny Moitozo. Mar-shall told Rotondo that Foster's attitude was bad. He didnot perform his job properly. He did not have enough inter-est.Again no specifics from Rotondo 8 except that the lastsuch complaints occurred about a month before Foster'sdischarge.According to Rotondo he would reprimand Foster tellinghim that Marshall and Moitozo could not work with him6 Colantuono was not called by Respondent to testify nor was there anyexplanation for the failure to call him.A few months prior to this incident Foster had beenwarnedby Rotondoabout talking to the Avon employees regardingthe wage ratesbeing paid byRespondent. This warning was the result of Foster's having previously talkedin this vein to one of the Avon employees According to AldoRotondo, hisbrother Sevenno Rotondo considered the matter so serious that he recom-mended that Foster be discharged for it.8Neither Marshall nor Moitozo testified.31and that he should improve his attitude if he wanted to workfor the Company in the future. On these occasions Fosterwould say he would try to do better or accuse the otherfellow of being wrong. On cross-examination Rotondo testi-fied that on occasions when he would reprimand Fosterabout his conduct it would improve for a short while andthen go bad again and kept repeating this pattern. Later, onexamination by his counsel, Rotondo testified inconsis-tently that Foster's attitude was always bad, that he (Roton-do) "figured that it would get better and it never did." Basedon all this past experience plus a final incident that occurredon Saturday, June 2, Rotondo decided to discharge Foster.The final incident involved a large manhole being deliv-ered to a contractor on a telephone company job in Brigh-ton,Massachusetts, on June 2. The delivery was made byFoster and Dick Marshall both driving separate rigs, Fostera regular truck and Marshall an unloader. Rotondo testifiedthat Foster, because he was in a hurry to get back to Reho-both, talkedMarshall into unloading the manhole twoblocks from the site of the excavation intended for it .9 Insome manner, unexplained by Rotondo, this caused a cave-in at the excavation site. This delayed the job, made thecontractor "very upset" and resulted in a "charge-back" toRespondent of $848.40. According to Rotondo this infor-mation was conveyed to him by the contractor, the tele-phone inspector, and Marshall."This crowning dereliction on the part of Foster was notmentioned to him when he was discharged, Rotondo testify-ing in effect that he was inexperienced in the etiquette ofdischarging employees since he had only discharged oneemployee in the Company's 5-year history.About the June 2 Brighton delivery Foster testified asfollows:... It was a Saturday morning Dick and I loaded upwith a 9 by 16 manhole and went to Brighton. I gotthere an hour, approximately, before Dick did. 'l lookedfor the job. I found it. It was on a small intersection.So the nearest place was, I would say, a block awaybecause the telephone building was there. I parked mytruck at the corner. There was a cop there on dutydirectmg traffic and I asked him if it was all right toleave the truck there and he said sure. So, finally whenDick came to the job-well, before Dick came to thejob I went down and looked at the excavation. The holewas very small and the telephone man did not thinkthat the hole was prepared properly and we wouldn'tbe able to put the manhole in. There was a piece ofcurbing sticking out through the hole. I measured it anditwasn't large enough for the manhole to go throughthe hole, the opening. So I asked the foreman on the jobif he would remove the piece of curbing sticking intothe hole. So, he didn't want to disturb it. So, on theopposite side he cut a piece of shoring off so we could9When an unloader operator and truckdriver go out on a job to set amanhole, they go out as a team and the unloader operator is in charge of thejob. Thus the unloading was Marshall's responsibility10Respondent introduced in evidence a copy of the backcharge dated June4, 1973. This is the only corroborating evidence offered by Respondent. Asindicated,Marshall was not called as a witness nor were the other two andno explanation for the failure to call them was made. 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDget it through and push it more through the oppositeside of the hole. So, when Dick finally did get to the Jobhe tried to set the manhole. He backed up to the holewith his truck and as he was setting the manhole theshoring was too tight and the manhole had riders whichholds the side of the shoring out, so it caused it to cavein. So, we took out the manhole again. And they wentdown and they shoveled it all out and drained it out.So, we tried again. And the hole caved in again. Itcaved in worse each time, which they could do nothingwith the shoring, and everything caved in. So, by thenitmust have been close to noontime. So, Dick says,"well, I'm going to call up before someone leaves theoffice." He called the office and he spoke to, I think itwas, Tommy Colantuono was there.When Dick came back from making the phone call, Isaid, "what are we going to do?" He says Tommy toldhim to unload the manhole and come in, that he hadcalled Aldo and Aldo was kind of disturbed at thatcustomer alreadyCompleting his dissertation Foster testified that Mar-shall, on whose truck the misfit manhole was still loaded,asked the telephone inspector if he could drop it off in theyard. The telephone inspector said he would have to checkwith his superior which he did and permission was grantedto drop off the item. Foster also had three pieces on histruck that he left off at the same time. Thereupon bothdrivers returned to the Rehoboth plant. No one was therewhen they got back. Foster further testified that nothingwas ever said to him about the matter and the first that helearned about it was at the hearing the day before.2.GilbertBotelhoBotelho was employed by Respondent for approximately3 years. Like Foster, he was discharged June 6. Also likeFoster he was warned some 6 months before the dischargeagainst talking to Avon employees about Respondent'swage rates. Other than this, according to Botelho, he wasnever reprimanded except on an occasion that occurredabout a month or two prior to his discharge; this had some-thing to do with his taking too long on a trip to Avon. Atno time was he ever threatened with discharge or discipline.Botelho's meeting with the union representative, Foster,and DaPonte at the latter's home on June 4 has been notedOn June 5 Botelho and Hall were sent out as a team todeliver a manhole. As a tractor driver Botelho, of course,was under the authority of the unloader operator, HallWhen they got to the Avon plant to pick up the manholethey found that the crane used to load the trucks had brokendown. This caused a 4-1/2 hour delay in getting out withthis delivery.While he was waiting at the Avon plant Botel-ho had occasion to speak to Severino Rotondo (generalmanager of the Avon plant and an officer of Respondent)but made no effort to contact the Rehoboth plant to informthem of the delay they were encountering.The following day Botelho and Dick Marshall were awayfrom the plant all day making a routine delivery. When hegot back to the Rehoboth plant that evening he saw Roton-do, Foreman Colantuono and Foster engaged in a conversa-tion. In a few minutes Foster came by and told him that hehad been discharged because he could not get along with hisfellow workers and because of his attitude. Shortly thereaf-ter Botelho entered the office. There Rotondo approachedhim and told him that he was being discharged. Botelhoasked why and was told that it was because of his "attitude"mostly and the amount of time he took to go to Avon.Respondent also told him that he had to discharge him andFoster "for the good of the Company" but did not explainwhat he meant by "the good of the Company." Nothing wassaid to him about the delivery on the previous day.According to Rotondo's testimony as a 43(b) witness themain reason he discharged Botelho was "attitude." Later,on examination by his counsel, he testified that the primaryreason for the discharge was a "final incident" that occurredon the day before the discharge Rotondo equated Botelho'sattitude with that of Foster testifying that Botelho "gave. . . the impression that he didn't have the Company's inter-est at heart...." Rotondo supplied even less specifics re-garding Botelho's conduct than he did with Foster's statingonly that Botelho's unsatisfactory attitude was demonstrat-ed in incidents occurring approximately every 2 weeks dur-ing Botelho's last 6 to 8 months of employment. Rotondoalso testified that he "figured Botelho was a follower .. .most of the problems stemmed from him working close withFoster." This was Rotondo's "assumption" for which he didcite one specific example: At the time of the March increase(the one Foster had complained to Colantuono about andapparently had discussed at the Avon plant) Botelho cameto Rotondo to register a similar complaint. Rotondo testi-fied that he knew that Botelho had come in to complain "atthe urging of Foster... .Like Foster, Botelho's discharge, as indicated, was trig-gered by a final incident. That incident, according to Roton-do, was Botelho's failure to call in from the Avon plant onJune 5 about the delay he encountered there.' i Like Foster,nothing was said to Botelho about this "final incident"when he was discharged. According to Rotondo, he toldBotelho that he was being discharged "because of his atti-tude and being a follower." He denied that the "final inci-dent" was an afterthought in regard to the discharge andwould not agree that it was important either. Nonethelessitwas important enough for him to have made a writtenstatement about the matter, which, as in the case of Foster,he referred to while testifymg.12"Respondent has a rule that requires a driver to report back on any delayshe encounters on a delivery so that the customer can be informed Rotondoadmitted that other drivers had been guilty of a breach of this rule withoutbeing discharged but explained that they were "not so serious "12 In connection with his testimony about Foster, he at first claimed thestatement had been drafted for use in connection with Foster's claim forunemployment compensation and denied any other purpose. Later on headmitted that the paper had been written for use in defense of the unfair laborpractice charges A. ROTONDO &SONS, INC.33D. Discrimination ConclusionThe foregoing evidence in the light of the record as awhole convinces me that both Foster and Botelho weredischarged because of their union activity.At no point istherereallyany convincing evidence to supportRespondent's position.13 Assuming that the "attitude" ofthe two employees was seriously unsatisfactory (an assump-tion that is weakened by the lack of any documentation orcorroboration 14 of Rotondo's abstract testimony) the factthat after tolerating it for some 6 or 8 months in the case ofBotelho and for the entire 2 years of Foster's employmentit became intolerable contemporaneously with the advent ofthe Union is significant-particularly when the two dis-charged employees were largely responsible for that advent.Respondent, apparently aware of the above logic, wouldbolster its position by relying on the two "final incidents"as being the straws that broke the camel's back. But analysisof these incidents further weakens Respondent's defense.On its face, the Foster incident makes no sense as a causefor reprimand. Foster's conduct, as described by Rotondo,certainly could not have caused any cave-in and the result-ing chargeback to Respondent. In any event, I credit Fosterundenied version of the matter which clearly absolves himof any responsibility in it. Moreover, assuming that whatthey did on that job had some connection with the cave-inand the chargeback, the man who was responsible was Mar-shall, not Foster. And Marshall received no discipline what-soever.As for the Botelho incident, the first question that comestomind is what was Severino Rotondo's and the Avonplant's responsibility regarding notification to Rehoboth ofthe delay? Apart from any question in this respect, however,the fact is that since Botelho and Hall were operating as ateam with Hall in charge, it was Hall's responsibility toreport back to Rehoboth not Botelho's.Respondent further claims as a defense that it has notbeen shown that Respondent had knowledge of Foster'sand Botelho's union activity prior to their discharges. Con-ceding that the Board and the courts have long recognizedthat in a small plant 15 knowledge of an employee's unionactivities can be inferred from the circumstances, Respon-dent contends that such is not the case here. I disagree.Considering the June 5 a.m. date of the mailing of theauthorization cards to the employees and their supervisorsand the wide spread interrogation about their receipt in-cluding several requests for employees to call home to seeif one had arrived, it seems fair to infer that on June 6 befoiethe discharges Respondent was aware of the union cam-paign. Respondent concedes this possibility but claims thatthis still does not implicate Foster and Botelho. Perhaps not.But there are other factors that may.We can start with Rotondo's preoccupation with the ideathat Botelho was the "follower" or disciple of Foster indemonstrating an unsatisfactory attitude and in showingthat he did not have the Company's interestsat heart. In oneof the few specific examples given by Rotondo to illustratehis sweeping charges, Rotondo cited Botelho's adding hiscomplaints to Foster's regarding the amount of a raisegranted by Respondent-a typical example of protectedconcerted activity.16 And it is clear from other of Rotondo'ssparse documentations that a large measure of his appraisalof Foster's unsatisfactory attitude was grounded in thelatter's other complaints regarding the employees'wages,hours, and working conditions. For instance there wasFoster's comments to the Avon employees about wages.Another example cited by Rotondo was Foster's complain-ing to others about the age and condition of the trucks theemployees had to drive. With these predilections it is con-ceivable that whether or not Rotondo had any specificknowledge as to Foster's and Botelho's union activity heacted on the strong suspicion that they were involved in thecurrent anticompany conduct.But there is more evidence from which to infer knowl-edge. Foster and Botelho were not the only employees whowere in position to disclose their union activity.ManuelDaPonte was also in that position. A detailed analysis of histestimony 17 shows the following:On June 3 Union Organizer Huff called DaPonte andasked if he wanted to join the Union. He replied that he didand the arrangement was made for the meeting at his homethe next night. On June 6 or 7 (he was notsure) as alreadynoted, Rotondo interrogated him about receiving a cardand calling his home to find out. On June 6 he called Huffand "asked him if he would come down because (he)thought a couple of men were getting fired." When askedby counsel what made him think so he answered, "I don'tknow. I just had a funny feeling that someone was going toget fired that day."Notwithstanding his statement to Huff that he wanted to"join" the Union and the key part he playedin instigatingthe organizational campaign, he readily testifiedon crossthat he was told that the only purpose of the card was toobtain an election. He testified that he made no effort tosolicit any cards. He also testified that when he heard Fore-man Garcia ask a group of employees if they would turn intheir cards, he volunteered his saying, "mind is in my trunk.If you want it, you can take." And he gave it to Garcia.I believe that the foregoing when added to the circum-stances ofthe discharges, as already described, and thewidespread concurrent interrogation, threats, and surveil-lance engaged in by Respondent, fully warrants a findingthat Respondent had knowledge of union activity by Fosterand Botelho prior to their discharge. I so find.13Not onlyis the evidence itself not convincing,but the manner in whichit was given was not unconvincing.Rotondo was equivocal, inconsistent, andevasive as a witness.14Even where promised,Respondent failed to produce corroborating evi-dence as in a matter of promised logs of the various drivers'trips to Avonwhich were never produced.15 Involved here are some 45 employees located in a community of about5,000 people16 That Foster and Botelho may have complained individually to Respon-dent does not militate against the protected nature of the conduct. SeeHughH. Wilson Corporation,171 NLRB 1040, affil. 414 F.2d 1345 (CA. 3, 1969),cert. denied 397 U.S. 935 (1970)17DaPonte testified under subpoena from the General Counsel and dis-played a lack of memory on crucial matters. Because of this, his affidavit,taken 6 days after the discharges, was received as past recollection recorded.I find it unnecessary to rely on anything in the affidavit 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDE. Refusal to Bargain1.The appropriate unitThe General Counsel alleges an appropriate unit com-posed of all production and maintenance employees, fork-lift operators,truckdrivers,cement handlers and finishers,welders, hoistlift operators and mechanics employed by Re-spondent at the plants located at Route 6,G.A.R Highway,Rehoboth,Massachusetts,and Allen Avenue, Rehoboth,Massachusetts,excluding guards, professional employees,technical employees,office clerical employees,and supervi-sors as defined in the Act.Respondent contends that this isnot an appropriate unit.The Route 6 plant has been in operation some 5-1/2 yearsand the Allen Avenue plant less than a year.They arelocated approximately 9/10 of a mile apart.Both plantsproduce concrete products-household septic tanks andutilitymanholes at the Route 6 plant;commercial and in-dustrial size septic tanks, large manholes and prestressedconcrete at the Allen Avenue plant.While the productionprocesses are somewhat different between the two plants,both have employees performing welding,cement finishing,cement handling,and hoistlift functions Both are operatedunder one corporate charter and under the managerial con-trol of Aldo Rotondo with centralized administrative of-fices, clerical employees,and common personnel policies.Rotondo testified at one point that the Route 6 employeescan perform the functions of the Allen Avenue employeesbut "not vice versa." At another point he testified that theAllen Avenue employees can perform the functions of theRoute 6 employees.The employees are trained to performmore than one function in the Company, the objective beingto have employees able to perform all functions.About 50percent are so able All employees are hourly paid includingtruckdrivers,who work out of the Route 6 plant (except forone assigned to the Allen Avenue plant) but haul for bothplants.Both plants have the same holidays,vacation plans, hos-pital and pension plans for all employees including truckdri-vers. Two current foremen at the Allen Avenue plant, JohnGarcia and Charles Sanford, were previously employed atthe Route 6 plant. Route 6 Foreman LaVesque formerlyworked at the Allen Avenue plant.There is some inter-change between the two plants. A handyman has been usedinterchangeably and there have been some full-time tempo-rary college employees transferred back and forth betweenthe two plants.In view of the centralized control of both plants, uniformconditions of employment,the proximity of the plants, thecommon labor relationspolicyfor all employees,the cen-tralized payroll,administrative,and clerical functions, thefact the employees all receive the same fringe benefits, andthat no other labor organization now represents or seeks torepresent the employees,I find that the unit as alleged is anappropriate unit for the purposes of collective bargainingwithin the meaning of the Act.2.The demand for recognitionOn June 11 the Union wired Respondent with a demandfor recognition claiming to represent a majority in a unitcomposed of all production and maintenance employees,forklift operators,truckdrivers,cement handlers and finish-ers, welders,hoistlift operators and mechanics employed byRespondent at the plants located at Route 6,G.A.R. High-way, Rehoboth,Massachusetts,and Allen Avenue, Reho-both,Massachusetts,excludingguards,professionalemployees,technical employees,office clerical employees,and supervisors as defined in the Act.As of June i I there were 45 employees in the foregoingunit including Foster and Botelho. Received in evidencewere some 27 cards including those of Foster and Botelhoto support the majority claim.As indicated,in addition tothe unit contention Respondent contends that the Uniondid not represent an uncoerced majority claiming that sev-eral of the cards were improperly solicited.F The CardsOf the 27 cards received in evidence Respondent ques-tions 10 as follows:1.Manuel DaPonte, Jr.DaPonte,itwill be recalled,was one of three employeesresponsible for starting the organizing campaign.Notwith-standing the part he played inthatrole Respondent wouldhave his card rejected because he testified that although heknew better he wastold that theonlypurpose of the cardwas to get an election. Respondent's contention is preemp-tonlyrejected.2. John MarshallMarshall testified on direct that he voluntarily signed acard.On cross he first testified that he asked Botelho whatthe card was for and was told "that it was to authorize theUnion to come down to hold a secret ballot election."Later,counsel asked him if he was told"that the only purpose ofthe card was to have a secret ballot election."He answered,"That's right."On this basis, under the Cumberland Shoedoctrine I reject Marshall's card.3.Thomas J. HallAlthough Hall's card is dated June 4 his testimony is thathe signed it on June 15, the day the strike started.Respon-dent would reject the card as not being effective to supporta June II demand and cites my previous rejection of thecard of one John Kennibrugh signed on June 14 as prece-dent.At the time I rejected Kinnebrugh's card the GeneralCounsel did not indicate that he was claiming a continuingdemand for recognition and the matter rested there. Theevidence shows that the strike was for the purpose,in partat least, of gaining recognition and thus indicates a continu-ing demand for recognition.Accordingly,Hall's card (asKinnebrugh's card should have been)should be countedtowards a majority as of June 15. A. ROTONDO & SONS, INC.4.Ronald MackMack testified that he signed a card on June 7 after beingtold that a majority of the employees had already signed.The evidence shows that some 22 cards bear the dates ofJune 7 or before.I do not believe that this involves such amisstatement as would warrant rejecting Mack's card.5.Lorenzo MerrillMerrill signed a card on June 7. A week later he gave a2-week notice that he was resigning.Respondent would notcount Merrill's card claiming that Merrill's case is not ana-logous to any election situation in which the only require-ment for an employee to be eligible to vote(aside frombeing employed on a given payroll date preceding the dateon which the election date is set)is that the employee beemployed both at the time he signs the card and at the timethe Union demands recognition.Idisagree with Respon-dent and will count Merrill's card as an effective card.6. Frank AlmeidaAlmeida testified that when his signature was solicited byBotelho and Foster the latter told him that he had beendischarged because the men did not want to work with him.Foster also said,"We just want to have so many names sowe can go ahead with it, so we can try to get their jobsback." Signing, Almeida told them, "I'll try to help and Idon't want to have nothing to do with the Union."Almeidaalso testified that he did not read the card,that he was notinterested.I believe that Almeida's overt act of signing thecard renders inoperative his comment about not wantinganything to do with the Union. I shall count his card.7.Lewis MuttyMuttytestified that Botelho gave him a card and told himthere would be an election.At thetime Mutty had a cardat home which he had already signed.Mutty further testi-fied thathisonly purpose in signing the card was to get anelection.Thereisno indication that he was told that theonly purpose of the card was to get an election.According-ly, theCumberland Shoedoctrine is inapplicable.Mutty'scard will be counted.8.Lewis RamosRamos' card was introduced through Foster, who testi-fied that he told Ramos that he had been fired and that thecard was for the Union.Ramos looked at the card andsigned it. Foster testified he did not know if Ramos, a Portu-guese, could read English. I will count Ramos' card.9. Jose CorreriaCorreia, another Portuguese,testified through an inter-preter that he was told by Botelho and Foster that they hadbeen fired and asked for his signature so they could get theirjobs back. That is all that they told him and he did not knowhe was authorizing the Union to represent him. I shall rejectCorreia's card.10.William DuPont35Foster and Botelho told him they had been fired thatnight. He was alsotold that theywere going to get the Unionin to help get their jobs back and "also for the Union torepresent the . . . employees."DuPont did not read thewhole card, just that portion he had to sign. DuPont's cardwill be counted.On the basis of the foregoing it appears that there were25 valid cards in an appropriate unit of 45 employees-aclear majority. I so find. Having failed to honor the Union'sbargaining request the question arises whether under theprinciples enunciated inN.L.R.B. v. Gissel Packing Co.,395U.S. 575 (1969), a bargaining order is warranted here. Con-sidering the caliber and extent of Respondent's unfair laborpractices I do not believe that the imposition of the remedialprocesses of the Act and its resulting notice to the employ-ees is sufficient to eliminate the effect of Respondent's un-fair laborpractices so as to permit a free choice election ofthe employees in the foreseeable future. Accordingly, I findthat a bargaining order is warranted.Nor, in my opinion,is such a requirement obviated by the publication to theemployees on August 21 (as quoted in fn. 3) ofRespondent's disavowal of its illegal conduct. Such notice,coming as late as it did, does no more in my opinion thanthe typical remedial notice referred to above. In any eventno mention or disavowal was made in the August 21 coin;mumcation of the discrimination committed against Fosterand Botelho.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2) and(6) of the Act.2.Teamsters, Chauffeurs,Warehousemen and HelpersLocal #526 a/w International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America is alabor organization within the meaning of Section 2(5) of theAct.3.All production and maintenance employees,forkliftoperators,truckdrivers,cement handlers and finishers,welders, hoistlift operators and mechanics employed by Re-spondent at the plants located at Route 6,G.A.R. Highway,Rehoboth, Massachusetts, and Allen Avenue, Rehoboth,Massachusetts,excluding guards, professional employees,technical employees,office clerical employees, and supervi-sors as definedin the Actconstitute a unit appropriate forthe purposes of collective bargaining within the meaning ofSection 9(b) of the Act.4.At all timessince June11, 1973, the Unionhas beenand now is the exclusive representative of all the employeesin the aforesaid unit for the purposes of collective bargain-ing within the meaning of Section 9(a) of the Act.5.By refusing on June 11,1973, and at all times since, torecognize and bargain collectively with the Union as theexclusive representative of its employees in the appropriateunit, Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5) of theAct. 36DECISIONS OF NATIONAL LABOR RELATIONS BOARD6.By discharging Gilbert Botelho and George Foster onJune 6, 1973, for engaging in union activity, Respondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(3) and (1) of the Act.7.By the interrogation, threats, and surveillance de-scribed in the section entitled "Interference, restraint, andcoercion" above, Respondent has engaged in and is engag-ing in unfair labor practices within the meaning of Section8(a)(1) of the Act.8.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.The RemedyHaving found that Respondent has engaged in and isengaging in certain unfair labor practices it will be recom-mended that it cease and desist therefrom and take certainaffirmative action necessary to effectuate the policies of theAct.Having found that Respondent discharged Gilbert Botel-ho and George Foster in violation of Section 8(a)(3) of theAct, it will be recommended that Respondent offer Fosterfull and immediate reinstatement to his former or substan-tially equivalent position without prejudice to his seniorityor other rights and privileges (at the time of the hearingBotelho had already been reinstated) and make him andBotelho whole for any loss of earnings or any other mone-tary loss they may have suffered as a result of such discrimi-nation. Any backpay due is to be determined in accordancewith the formulas set forth in FW.Woolworth Company,98 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB716.Having found that the Union represented the majority ofthe employees in an appropriate unit and that, for reasonsstated in the section entitled "Refusal to bargain" above, abargaining order is required, it will be recommended thatRespondent recognize and bargain with the Union uponrequest.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissuethe following recommended:ORDER 18Respondent, A. Rotondo & Sons, Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a) Illegally interrogating employees about their unionactivity, threatening, implying or engaging in surveillance ofemployees union activities, threatening employees with lossof employment by plant closure, moving or otherwise be-cause of their union activities or similarly threatening em-ployees with loss of overtime or economic benefits.18 In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Section102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes(b)Discouraging membership in Teamsters, Chauffeurs,Warehousemen and Helpers Local #526 a/w InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America or any other labor organization, bydischarging or in any other manner discriminating againstemployees in regard to hire or tenure of employment, or anyterm or condition of employment.(c)Refusing to bargain with Teamsters, Chauffeurs,Warehousemen and Helpers Local # 526 a/w InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America as the exclusive bargaining representa-tive of employees in the following unit:All production and maintenance employees, forkliftoperators, truckdrivers, cement handlers and finishers,welders, hoistlift operators and mechanics employedby Respondent at the plants located at Route 6, G.A.R.Highway, Rehoboth, Massachusetts, and Allen Ave-nue, Rehoboth, Massachusetts, excluding guards, pro-fessionalemployees, technical employees, officeclerical employees and supervisors as defined in theAct.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organization, to form, join, or assist the Union, or any otherlabor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or othermutual aid or protection, or to refrain from any or all suchactivities.2.Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a)On request bargain with the Union named above asthe exclusive representative of the employees in the appro-priate unit, described above, with respect to rates of pay,wages, hours of employment, and other terms and condi-tions of employment, and if an understanding is reached,embody such understanding in a signed agreement.(b)Offer to George Foster immediate and full reinstate-ment to his former or substantially equivalent position with-out prejudice to his seniority or other rights and privilegesand make him and Gilbert Botelho whole for any loss ofearnings or other economic loss suffered by them in themanner set forth in the section hereof entitled "The Reme-dy-"(c)Preserve and, upon request, make available to theBoard or its agents for examination and copying all payrollrecords, social security payment records, timecards, person-nel records and all other records necessary for determina-tion of the amount of backpay due and the rights ofreinstatement under the terms of this order.(d) Post at its places of business in Rehoboth, Massachu-setts, copies of the attached notice marked "Appendix." 19Copies of such notice, on forms provided by the RegionalDirector for Region 1, after being signed by an authorizedrepresentative of Respondent, shall be posted by Respon-dent immediately upon receipt thereof, and be maintained19 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board " A. ROTONDO & SONS, INC.37by itfor 60 consecutivedaysthereafter,in conspicuousplaces, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered, de-faced,or covered by any othermaterial.(e)Notifythe Regional Director for Region 1, in writing,within 20daysfrom the date of this Order,what steps Re-spondent has taken to comply herewith.APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a trial at which all sides had the chance to give evi-dence, it has been decided that we, A. Rotondo &Sons, Inc.,have violated the National LaborRelationsAct, and wehave been ordered to post this notice.The National Labor Relations Act gives you, as employ-ees, certain rights, including the right to support and join alabor union and to bargain through your representative,without fear of discharge or other interference, restraint,coercion, or discrimination.Accordingly, we give youthese assurances:WE WILL NOT discourage membership in Teamsters,Chauffeurs,Warehousemen and Helpers Local #526a/w International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, or anyother union, by discharging or otherwise discriminat-ing against any of our employees because of their unionor concerted activity.WE WILL NOT interrogate employees about their unionactivities.WE WILL NOT threaten, imply or engagein surveillanceof employees' union activities.WE WILL NOT threaten loss of employment by plantclosure or moving, or otherwise because of our employ-ees' union activities.WE WILL NOT threaten employees with loss of overtimeor economic benefits because of their union activities.WE WILL bargain, upon request, with Teamsters,Chauffeurs,Warehousemen and Helpers Local #526a/w International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, as theexclusive bargaining representative of all employees inthe unit consisting of:All production and maintenance employees, forkliftoperators, truckdrivers, cement handlers and finish-ers,welders, hoistlift operators and mechanics em-ployed at our plants located at Route 6, G.A.R.Highway, and Allen Avenue, Rehoboth, Massachu-setts,excluding guards, professional employees,technical employees, office clerical employees, andsupervisors as defined in the Act.WE WILL offer to George Foster immediate and fullreinstatement to his former or substantially equivalentposition, without prejudice to his seniority and otherrights and privileges previously enjoyed, and make himand Gilbert Botelho whole for any loss of earnings orother economic loss suffered by reason of our illegaldischarges of them.DatedByA. ROTONDO &SONS, INC.(Employer)(Representative)(Title)Thisisanofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office. 7th Floor-Bulfinch Building, 15New Chardon Street, Boston, Massachusetts 02114, Tele-phone 617-223-3300.